Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 1 of 38 PageID #: 11618




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ----------------------------------------------------------------------X
   UNITED STATES OF AMERICA

                  -v.-                                                       09 CR 466 (BMC)

   JOAQUIN ARCHIVALDO GUZMAN LOERA,

                                          Defendant.
   ----------------------------------------------------------------------X



     REPLY MEMORANDUM FURTHER SUPPORTING JOAQUIN
      ARCHIVALDO GUZMAN LOERA’S RULE 33 MOTION FOR
          RETRIAL UPON AN EVIDENTIARY HEARING




                                        LAW OFFICE OF MARC FERNICH
                                        810 Seventh Avenue, Suite 620
                                        New York, NY 10019
                                        (212) 446-2346
                                        maf@fernichlaw.com

                                        LAW OFFICES OF JEFFREY LICHTMAN
                                        11 East 44th Street, Suite 501
                                        New York, NY 10017
                                        (212) 581-1001
                                        jhl@jeffreylichtman.com

                                        Attorneys for Defendant Joaquin Guzman
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 2 of 38 PageID #: 11619




                                    TABLE OF CONTENTS


   STATEMENT ............................................................................................ 1


   ARGUMENT
   LOGIC, LAW AND JUSTICE COMPEL A SEARCHING
   EVIDENTIARY HEARING AND A FAIR RETRIAL............................. 10
     I.     THE JUROR’S VICE ALLEGATIONS AMPLY SUFFICE TO
            WARRANT A HEARING .............................................................. 11
     II.    PREJUDICE IS PRESUMED WHEN JURORS
            DELIBERATELY CONSULT EXTRINSIC INFORMATION IN
            VIOLATION OF THEIR INSTRUCTIONS AND FALSELY
            DENY IT UPON INQUIRY, AND THE GOVERNMENT FAILS
            TO REBUT THE PRESUMPTION............................................... 21


   CONCLUSION ........................................................................................ 36




                                                      i
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 3 of 38 PageID #: 11620




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ----------------------------------------------------------------------X
   UNITED STATES OF AMERICA

                  -v.-                                                       09 CR 466 (BMC)

   JOAQUIN ARCHIVALDO GUZMAN LOERA,

                                          Defendant.
   ----------------------------------------------------------------------X

       REPLY MEMORANDUM FURTHER SUPPORTING JOAQUIN
        ARCHIVALDO GUZMAN LOERA’S RULE 33 MOTION FOR
            RETRIAL UPON AN EVIDENTIARY HEARING

                                          STATEMENT

          “Justice must satisfy the appearance of justice,”1 the old saying

   goes. No empty slogan, that injunction has achieved immortality for good

   reason. Ensuring the appearance of justice “promote[s] public confidence

   in the integrity of the judicial process,”2 thereby preserving respect for

   the rule of law. Both are staples in our “scheme of ordered liberty.”3



   1E.g., Liteky v. US, 510 U.S. 540, 564 (1994) (Kennedy, J., concurring) (citation,
   brackets and internal quotation marks omitted).

   2 Cf. Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 860, 865 (1988)
   (citations omitted).

   3Timbs v. Ind., 139 S. Ct. 682, 686-87 (2019) (citation and internal quotation marks
   omitted).
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 4 of 38 PageID #: 11621




           In the case before the Court, a juror in Joaquin Guzman’s trial

   voluntarily “reached out”4 to a disinterested journalist and went on video5

   to report for public consumption – for the whole world to read and know6

   – grave misconduct of their own and by their fellow jurors. To recap, the

   juror maintained that multiple panel members had pervasively

   “violated”7 their oath, and rampantly flouted the Court’s instructions, in

   a cluster of ways:

         “[S]everal” jurors – “at least five,” including the subject juror8
          – “follow[ed] the case in the media during the trial.” They did
   4
    Inside El Chapo’s Jury: A Juror Speaks for the First Time about Convicting the
   Kingpin (“VICE Art.”), https://news.vice.com/en_us/article/vbwzny/inside-el-chapos-
   jury-a-juror-speaks-for-first-time-about-convicting-the-kingpin (last visited June 7,
   2019).

   5 Having committed their story to video, the subject juror was only nominally
   “anonymous” — despite the government’s dogged efforts to paint them as such.
   Compare Opp., e.g., 1, 31, 35, 40, 42-43, 53, 79 with, e.g., Navarette v. Cal., 572 U.S.
   393, 398-401 (2014) (ostensibly anonymous 911 call sufficiently reliable to establish
   reasonable suspicion; fact of recording “allow(s) for identifying and tracing callers,”
   providing “safeguards against making false reports with immunity”; “false tipster
   would [thus] think twice before” calling).
   6The threats of harassment, tampering, intimidation and fishing expeditions the
   government conjures are thus apparitions here. Opp., e.g., 37-39, 53, 76. On the
   contrary, the VICE article practically fell in Guzman’s lap, thanks to the juror’s own
   decision to come forward and go public with their story.
   7   VICE Art.

   8The government’s cynical moniker for the subject juror — “Alleged Juror” — is too
   clever by half. Opp., e.g., 1 (emphasis supplied). The article’s author, a trial “regular,”
   wrote that he specifically “recognized the juror from [his] time in the courtroom. The
   juror shared detailed notes taken during the trial, which were kept against the


                                               2
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 5 of 38 PageID #: 11622




                so, in part, by “routinely” and “‘constantly’” checking “Twitter
                feeds” from the journalist in question, VICE News reporter
                Keegan Hamilton, and “other[s]” in attendance. Peppering the
                frenzied media coverage – which the Court dubbed
                “unparalleled” – were accounts of graphically provocative
                evidence ruled out of Guzman’s trial. Also figuring
                prominently: updates on developments occurring in the jury’s
                absence, along with pronouncements of Guzman’s guilt that
                preceded the proof’s close and the start of deliberations.9

          Though instructed “not to discuss the case” before retiring to
           deliberate, jurors “‘broke that rule a bunch of times,’”
           including “on the ride home.” Among their express topics of
           discussion? “[T]he latest media coverage.”10

          Of the reports on evidence “ordered withheld” from the panel’s
           consideration, the most explosive involved a claim – publicly
           unveiled “on the eve” of “deliberations” – that Guzman had
           “drugged and raped girls as young as 13.” At least five
           deliberating jurors and two alternates knew and “‘talk[ed]
           about’” the “child rape allegations,” branding them
           “‘disgusting’” and “‘totally wrong’” if true.11

          Worse, the subject juror read “before arriving at the
           courthouse” a Hamilton tweet reporting that Your Honor was
           “likely going to meet with the jurors in private and ask
           whether they had seen the story.” Armed with that tip, the
           juror alerted the others in advance to the coming inquiry and

   instructions of the court. Information from the jury selection process provided further
   corroboration about the juror’s role in the case.” VICE Art. Do the prosecutors really
   suggest the author’s lying? If so, let them try to prove it at a hearing.
   9   VICE Art.; T 5011; Def. Mem. 4-8 & n.6.

   10
        VICE Art.; Def. Mem. 8.

   11   Ibid.


                                                 3
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 6 of 38 PageID #: 11623




            convinced them to lie to the Court, falsely denying knowledge
            of the blockbuster child molestation charge. “‘I had told them
            if you saw what happened in the news, just make sure that
            the judge is coming in and he’s gonna ask us, so keep a
            straight face. So he did indeed come to our room and ask us if
            we knew, and we all denied it, obviously.’”12

          Another external item jurors knew, apparently talked and
           seemingly misled the Court about was an adulterous “affair”
           – widely reported during trial – a defense lawyer allegedly
           had with “one of his clients.” “[M]oments” after answering
           negatively a “vague [in camera] question” from Your Honor —
           had the jury seen “any recent media coverage” around the
           time the alleged affair surfaced? — one of their number
           promptly “used a smartwatch to find [an] article” discussing
           it.13

          Finally, despite an extensive “jury selection process” that
           featured a detailed written questionnaire running 31 pages,
           the subject juror withheld during voir dire their burning
           desire to participate in the “‘case of the century,’” a “‘once-in-
           a-lifetime’” chance to be “part of history.” Compounding that
           omission, the juror took and “kept” copious trial notes
           “against” the Court’s “instructions.”14




   12   VICE Art.; Def. Mem. 8-9.

   13   VICE Art.; Def. Mem. 9-10.

   14   VICE Art.; Def. Mem. 10.



                                           4
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 7 of 38 PageID #: 11624




            Sure, you can parse, undersell15 and assail to death on paper this

   self-inculpatory spurt of declarations against interest.16 That’s the tack

   the government’s opposition attempts ad nauseam, in page after eye-

   glazing page. But we’ve never pretended the juror’s assertions are

   “conclusive”17 or “irrebuttable,”18 as the government’s hairsplitting




   15For just one conspicuous example, the government perpetually soft-pedals the
   article as alleging only two isolated instances of misconduct, when it actually says
   multiple jurors purposely sought out and illicitly followed the unprecedented media
   buzz — much of it enormously prejudicial — from gavel to gavel. Opp., e.g., 49, 53-54,
   62, 66, 68, 85, 93. That’s one reason a hearing’s imperative: to determine how many
   jurors violated the Court’s instructions; exactly what they read and saw; whether,
   when and how frequently they discussed it; and precisely who said what to whom.

   16Nowhere does the government’s 96-page opus even acknowledge, let alone attempt
   to engage, the reality that the juror’s “confession[s]” (Opp. 31, 45) are self-
   incriminating statements against interest, fully competent and admissible under
   Fed. R. Evid. 804(b)(3). E.g., US v. Parse, 789 F.3d 83, 111 (CA2 2015) (sworn juror
   who “deliberately” lies under judicial inquiry “is subject to prosecution for perjury”
   and “contempt”); cf. Opp. 53 (admitting “interview” concerned juror’s “supposed rule
   breaking”). Merely labeling the statements “hearsay” – no matter how often or
   insistently – doesn’t make them so. Opp., e.g., 1, 35, 40-42, 61, 79. Likewise, the
   juror’s volunteering the statements to a dispassionate reporter for worldwide press
   publication renders them self-authenticating under FRE 902(6) – more trustworthy,
   not less. As we’ll see, the government’s heavy reliance on unpublished district court
   opinions from other circuits – decisions clashing with Second Circuit standards for
   post-verdict jury misconduct claims – does nothing to upend these truths.

   17US v. Ianniello, 866 F.2d 540, 543 (CA2 1989), rev’d on other grounds, 937 F.2d 797
   (CA2), modified on reh’g, 952 F.2d 623 (CA2), amended, 952 F.2d 624 (CA2 1991),
   rev’d on other grounds, 505 US 317 (1992), on remand, 974 F.2d 231 (CA2 1992),
   vacated on other grounds, 8 F.3d 909 (CA2 1993) (en banc).

   18   Ibid.


                                             5
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 8 of 38 PageID #: 11625




   approach — passing lip service to the appropriate standard aside19 —

   functionally demands. And they don’t have to be at this preliminary

   stage; otherwise “there would be no need for a hearing.”20 The “issue, it

   must be remembered, is not whether the defendant is presently able to

   prove his case conclusively; rather, it is whether his showing is

   sufficiently strong to warrant an investigation to discover the truth.”21

            Sufficiently strong to warrant investigation is what the juror’s

   revelations unmistakably are. Were this any other defendant,22 few

   would seriously dispute that they present “clear, strong, substantial and

   incontrovertible evidence”23 – as the Second Circuit liberally construes

   those terms – of “specific, non-speculative impropriet[ies].”24 To echo our



   19   Opp. 38.

   20   Ianniello, 866 F.2d at 543.

   21   US v. Moten, 582 F.2d 654, 668 (CA2 1978) (on reh’g pet.).

   22Cf. People v. Neulander, 80 N.Y.S.3d 791, 797 (N.Y. App. Div. 4) (“every defendant
   has a right to be tried by jurors who follow the court’s instructions, do not lie … about
   their misconduct during the trial, and do not make substantial efforts to conceal …
   their misconduct when the court conducts an inquiry with respect thereto”) (emphasis
   supplied), lv. granted, 84 N.Y.S.3d 870 (N.Y. Ct. App. 2018).

   23Ianniello, 866 F.2d at 543 (citations, internal quotation marks and brackets
   omitted).

   24   Ibid.


                                               6
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 9 of 38 PageID #: 11626




   opening papers, that Court has long “required” posttrial misconduct

   hearings upon a relatively modest showing of “reasonable grounds [to]

   investigat[e].”25 Here, a juror with no obvious ulterior motives voluntarily

   approached a neutral third party to accuse themselves and their

   counterparts, in a published report circulated across the globe, of (1)

   brazenly violating their oath and thumbing their collective nose at the

   Court’s instructions, by (2) actively searching for and exposing

   themselves to the most incendiary publicity throughout Guzman’s trial,

   and then (3) allegedly colluding in lying to the Court’s face when asked

   about it. If those circumstances don’t provide reasonable grounds to

   investigate, then what would qualify?

            In this light, the government’s relentless nitpicking bristles with

   circular reasoning and proves too much. Like the juror’s own contentions,

   it merely points out “various unknowns”26 and raises “many unanswered




   25
     US v. Vitale, 459 F.3d 190, 197 (CA2 2006) (citing US v. Moon, 718 F.2d 1210, 1234
   (CA2 1983)) (emphasis supplied); accord US v. Baker, 899 F.3d 123, 134 (CA2 2018)
   (some form of exploration “mandatory” upon “reasonable grounds for investigation”)
   (emphasis supplied); US v. Schwarz, 283 F.3d 76, 98 (CA2 2002) (similar).

   26   Vitale, 459 F.3d at 197-99.


                                            7
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 10 of 38 PageID #: 11627




    questions,”27 serving only to punctuate the need for a hearing. After all,

    resolving unanswered questions is a hearing’s central office.28

             Against that backdrop, leaving the juror’s daunting allegations

    unexamined – whitewashing or sweeping them under the rug due largely

    to Guzman’s notoriety – would indelibly taint the verdict’s legitimacy.

    Such a dreary prospect defies the heightened solicitude traditionally

    afforded infamous defendants in high-profile cases, to curb popular

    “passions”29 and check the “community’s”30 thirst for “revenge or

    retribution.”31

             And if that specter wasn’t bad enough, letting the cloud linger

    would have broader and more damaging institutional implications. It

    would stain the reputation for uncompromising fairness and objectivity

    that sets our system apart and makes it a model for other nations,


    27   Ibid.

    28E.g., US v. Martha Stewart, 433 F.3d 273, 306 (CA2 2006) (“if any significant doubt
    as to a juror’s impartiality remains in the wake of objective evidence of false voir dire
    statements, an evidentiary hearing generally should be held”) (emphasis supplied).

    29   Dennis v. US, 341 U.S. 494, 525 (1951) (Frankfurter, J., concurring).

     Spaziano v. Fla., 468 U.S. 447, 476-78, 480 (1984) ((Stevens, Brennan and Marshall,
    30

    JJ., concurring and dissenting).

    31   Ibid.


                                                 8
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 11 of 38 PageID #: 11628




    creating a result-oriented perception diminishing us both at home and

    abroad.32 Even more pointedly, it would belie this Court’s stirring post-

    verdict speech quoted at length in the government’s memo,33 reducing it

    to so many idle words and unfulfilled promises. And it would make

    hypocrites of us all in the bargain, shattering our pretenses to superiority

    and rendering our system only incrementally better than those Guzman

    allegedly “corrupt[ed].”34 It would, in short, make a “farce” of the core

    virtues thought to distinguish “our system of justice.”35

              With all that in mind, the government’s resisting so strenuously “an

    investigation to discover the [full] truth”36 and scope of what happened

    here can only rank as disappointing. For it is fundamental that a



    32Cf. Opp. 37 (legitimacy of “system that relies on the decisions of laypeople” hinges
    on “community’s trust”) (quoting Tanner v. US, 483 US 107 (1987)).

    33Ibid. 31 (“We’re one of the few countries in the world that trusts our citizens to
    make these important kinds of decisions over other people’s lives. You have
    demonstrated why we do that and why we have the confidence in it. Not with regard
    to the decision you reached, but the way you went about it, was really quite
    remarkable; and frankly, made me very proud to be an American.”) (quoting T 7105-
    06).
    34   Ibid. 6.

    35Ibid. 87-88 (quoting US v. Parse, 789 F.3d 83, 126 (CA2 2015) (Straub, J.,
    concurring)).

    36   Moten, 582 F.2d at 668 (on reh’g pet.).



                                                   9
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 12 of 38 PageID #: 11629




    prosecutor’s job is to pursue “justice,” not “win a case.”37 Why, then, does

    the government resort to 96 pages of overkill to avoid the sort of

    straightforward posttrial inquiry that’s commonly conducted in our

    Circuit?38 Why does it protest too much? What’s it so afraid to find out?

    To ask these questions is to certify a hearing’s necessity.


                                      ARGUMENT

              LOGIC, LAW AND JUSTICE COMPEL A SEARCHING
               EVIDENTIARY HEARING AND A FAIR RETRIAL

             Professing “evidentiary deficiencies” and reliability “concerns,” the

    government says the juror’s VICE allegations don’t deserve a hearing

    because they’re “vague, conclusory” and “cannot be credited.”39 Even

    assuming their truth, it urges alternatively, any jury misconduct worked

    no prejudice, counseling summary denial of Guzman’s motion.40 Both

    contentions fail.




    37Berger v. US, 295 U.S. 78, 88 (1935); cf. Moten, 582 F.2d at 660 (“both sides have a
    vital interest in learning everything there is to know about the matter”) (emphasis
    supplied).

    38   Def. Mem. 12 n.9, 23 n.17.

    39   Opp., e.g., 35-36, 40.

    40   Ibid., e.g., ARGUMENT II.
                                             10
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 13 of 38 PageID #: 11630




    I.       THE JUROR’S VICE ALLEGATIONS AMPLY SUFFICE TO
             WARRANT A HEARING

             Our STATEMENT unmasks the major analytic and conceptual

    flaws dooming the government’s bid to discredit the juror’s allegations

    and poke holes in the VICE report. To quickly review:

                    A.     The government vastly exaggerates the showing needed

    to “mandate[]” and “require[]” a posttrial jury misconduct hearing in our

    Circuit: “clear, strong, substantial and incontrovertible evidence” of

    specific improprieties, construed simply to mean “reasonable grounds for

    investigation.”41 While a single stray sentence disclaims any need for

    “conclusive” or “irrebuttable” proof,42 the rest of the government’s 96-

    page brief (an oxymoron, we know) essentially demands just that.




    41Def. Mem. 10-12; ante 6-7 & nn. 23-25; authorities cited therein. US v. McCourty, a
    case addressing witness perjury, scarcely requires an actual innocence showing to
    win a new trial for jury misconduct. Opp. 35-36, 75 (citing 562 F.3d 458, 475 (CA2
    2009)). To the contrary, jury misconduct involving exposure to extra-record
    information is presumptively prejudicial, regardless of guilt or innocence. Def. Mem.
    14-15, 21 & sources cited. And disqualifying bias is likewise presumed when a juror
    deliberately and materially lies to secure a seat or avoid dismissal (id. 17, 19 &
    sources cited) – though you’d hardly know either from the government’s telling.

    42   Opp. 38 (citation omitted).


                                             11
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 14 of 38 PageID #: 11631




                     B.     By alleging “deficiencies”43 and “contradictions”44 in the

    VICE report, attacking its source’s “reliability”45 and pressing competing

    hypotheses,46 the government raises classic credibility issues47 that go to

    weight48 rather than substance,49 merely amplifying the need for a

    hearing. If the juror’s “allegations”50 don’t “add up”51 or “risk …




    43   Ibid. 40.

    44   Ibid. 53.

    45   Ibid. 40.

    46 Ibid., e.g., 45 (surmising – baldly – that juror may have “exaggerate[d] or
    fabricate[d] statements” or “mischaracterize[d] or overstate[d] events to tell a good
    story that could sell”), 51 (“Had there been an open discussion among all the jurors of
    lying to the Court … those jurors would have reported it to the Court.”).

    47   Ibid., e.g., 52 (“implausible”), 53 (“suspect”).

    48E.g., US v. Lipari, Crim. No. 92-164, 1995 WL 84221, at *6 (DNJ Feb. 24, 1995)
    (court “must weigh the evidentiary showing made by the defendant and the record of
    the proceeding as a whole to determine whether” juror examination “appropriate”),
    aff’d without op., 70 F.3d 1258 (CA3 1995); id. at *8 (court “may consider the source
    of the evidence of jury influence in determining its weight”) (citation omitted); id.
    (“possibility that defendant engineered the appearance of the article himself
    diminishes the weight it will be accorded”).

    49Opp., e.g., 46 (juror “does not identify which other jurors followed such coverage,
    how he or she knew the other jurors followed the coverage, or how he or she knew
    that the coverage observed by other jurors included information ruled inadmissible
    by the Court”), 46-47 (continuing in similar vein).

    50   Ibid. 46.

    51   Ibid. 51.


                                                   12
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 15 of 38 PageID #: 11632




    [in]accura[cy],”52 it doesn’t follow that you just cast them aside on a

    prosecutor’s say-so. No, you hold a hearing to find out why – to resolve

    the claimed discrepancies, reconcile the supposed “inconsisten[cies]”53 (if

    you can) and generally get to the bottom of the matter. The “remedy for

    allegations of juror partiality” stemming from outside influence is a

    “hearing” with prejudice presumed.54 In effect, the government accuses

    the juror, the author or both of lying55 – with no clear motive to do so, as

    it candidly admits.56 How can the Court evaluate their credibility – much

    less dismiss their accounts out of hand – without hearing them in person?

                     C.     In    stressing      the     Court’s        recurring   cautionary

    instructions, juror inquiries during trial and favorable impressions of the


    52   Ibid. 46.

    53   Ibid. 53 (citation and internal quotation marks omitted).

    54   Smith v. Phillips, 455 U.S. 209, 215 (1982).

    55   Opp., e.g., 40 (“cannot be credited”), 51 (“defies belief”).

    56Ibid. 45 (juror’s “motivations” concededly “unclear”). Though Evidence Rule 606
    bars its consideration, the juror’s having “left feeling that Chapo was definitely guilty
    as charged” (VICE Art.) dispels the government’s insinuations of “dissatisfaction” and
    “unhappiness” with – or lack of “enthusias[m]” for – the “verdict.” Opp. 44-45 (citation
    omitted). Nor does the article give the slightest inkling of any “grievances against
    fellow jurors.” Id. 45 (citation omitted). More on Rule 606, and the flagrant violations
    riddling the government’s brief, later. Incidentally, what would entitle courts to
    “supervise” interviews conducted by a free “press”? Id. 45-46.



                                                   13
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 16 of 38 PageID #: 11633




    panel’s diligence, obedience and attentiveness,57 the government simply

    begs the question presented. After all, the subject juror alleges in the

    VICE article that they and their counterparts habitually violated the

    Court’s instructions and answered its inquiries dishonestly. That’s the

    whole point of Guzman’s motion and hearing request. Try as it might, the

    government can’t just wish the disputed issue away, or paper the contest

    over, by assuming a preferred conclusion.

             Indeed, the Second Circuit roundly rejected a similar exercise in

    circular reasoning just a few years ago. In US v. Haynes, defense counsel

    informed the judge that an alternate juror told the lawyer he’d overheard

    some women jurors saying “prior to” deliberations that the defendant

    “‘might be guilty, she’s here,’” even though the alternate “obviously didn’t

    give any specifics.”58 The judge “responded,” much like the government

    in this case, that “the jury had been ‘continuously advised that if there

    were any discussions prior to deliberations, that it should be brought to

    the Court’s attention immediately,’ and ‘no juror brought anything like




    57
         Opp. SUBARGUMENT I(B)(ii).

    58   729 F.3d 178, 186-87 (CA2 2013) (citation omitted).


                                               14
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 17 of 38 PageID #: 11634




    that to the Court’s attention.’”59 The Second Circuit reversed for retrial,

    partly because the court “fail[ed] to investigate”60 the possibility that the

    jury had “deliberated prematurely in violation of the Judge’s

    instructions,” impairing the “presumption of innocence” and committing

    potential “misconduct.”61

              More recently, a New York appeals panel reversed a murder

    conviction after a “thorough” trial court “hearing” established that a juror

    “failed to follow the court’s instructions concerning communicating with

    outside parties about the case prior to rendering a verdict by sending and

    receiving text messages regarding the trial and the events surrounding

    it, and by misrepresenting her actions when questioned about them.”62

    Prompting the hearing? Nothing more than “a discharged alternate

    juror[’s] report[ing] to defense counsel” after the verdict that the




    59   Ibid. at 187 (citation and alterations omitted).

    60   Ibid. at 183, 197; see also ibid. at 187, 191-92.

    61Ibid. at 191-92 (“Where the District Court instructs the jury to refrain from
    premature deliberations, as the Court did in this case, and the jury nevertheless
    discusses the case prior to the close of trial, that premature deliberation may
    constitute jury misconduct.”) (citing US v. Cox, 324 F.3d 77, 86 (CA2 2003)).

    62   Neulander, 80 N.Y.S.3d at 798 (dissenting op.) (emphasis supplied).


                                                  15
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 18 of 38 PageID #: 11635




    offending juror “had engaged in prohibited communications during the

    trial”63 – a proffer far more “vague and “conclusory”64 than the in-depth

    (especially by comparison) VICE expose.

              In asserting otherwise, the government reaches for a pair of

    unpublished district court opinions – one from a different circuit –

    deeming news articles insufficient to trigger posttrial evidentiary

    hearings. As one of the cases allows, “this type of analysis” – gauging the

    strength of the defendant’s “evidentiary showing” – is “highly fact-

    sensitive.”65 They thus offer the government little comfort here.

              US v. Bin Laden, fronted in our opening papers, found that a “single

    [vague] sentence” – “frail,” “ambiguous” and “made almost as an aside in

    a news story” – did “not warrant hauling [] jurors back to court over two

    years after the verdict was rendered.”66 Meanwhile, the out-of-circuit




    63
         Ibid. at 795 (maj. op.).

    64   Opp., e.g., 35.

    65   Lipari, 1995 WL 84221, at *6 (citations omitted).

    66No. S7R 98CR1023KTD, 2005 WL 287404, at *2-*3 (SDNY Feb. 7, 2005), aff’d, 552
    F.3d 93 (CA2), reh’g denied, 553 F.3d 150 (CA2 2008).



                                                16
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 19 of 38 PageID #: 11636




    case – Lipari – involved a claim of judicial, not jury, misconduct: namely,

    coercive ex parte contact with the panel while deliberating.

              The Lipari article “grew out of” a reporter’s interview with the

    defendant “in prison” more than a year after sentencing.67 “[W]hat

    defendant” said – but never “detail[ed]” for the court – “motivated” the

    reporter to track down the jurors.68 The defendant sought a new trial

    some “two years” after the verdict.69

              “[R]ecusal of the Court and investigation of a long discharged jury,”

    the judge noted, “is relief of the most extraordinary nature.”70

    Accordingly, and given the “significant passage of time” – the “length of

    time that has passed” – the “Court is justified in requiring a showing of

    real substance in support of this application.”71 The “time elapsed is also




    67   1995 WL 84221, at *1-*3.

    68
         Ibid. at *6, *8.

    69   Ibid. at *9.

    70   Ibid. at *4.

    71   Ibid. & *7.


                                            17
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 20 of 38 PageID #: 11637




    significant,” added the judge, “when the Court looks to the burden on the

    jury and cost to the interests of the jury process.”72

              In these novel circumstances, the court “held here” that “only” the

    “most compelling of evidentiary showings” would rationalize “bring[ing]

    these people back for yet another inquiry into the integrity of their

    deliberations…. Defendant’s article is not such a showing.... The remedy

    sought is too extreme and the evidentiary support to scanty to justify a

    different result.”73

              Since the VICE article appeared and is being litigated immediately

    following the verdict – among many palpable distinctions – the Bin Laden

    and Lipari situations scarcely resemble this one.

              Equally unavailing is the government’s juxtaposing the juror’s trial

    silence as to the VICE allegations with “three occasions” when jurors

    “raise[d] … concerns with the Court”:



                                             and a third when a juror disclosed



    72   Ibid. at *9.

    73   Ibid. & *10.



                                           18
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 21 of 38 PageID #: 11638




    “accidental media exposure.”74 But reporting accidents

                                  is a far cry from coming forward to implicate

    yourself in deliberate criminal activity.75 It’s folly to compare the two –

    and fancy to expect the subject juror or their culpable colleagues to have

    taken the latter step.

             In a last-ditch effort to skirt a hearing, the government’s memo

    impugns the subject juror throughout as an “anonymous” source.76 But it

    was the government that successfully moved to keep “the jury in this case

    … anonymous during trial for safety reasons.”77 Yet, having lobbied the

    Court to implement that “drastic measure,”78 the same government now

    scorns the juror for nominally preserving their anonymity due to what

    the article plainly identifies as the same safety concerns.79 The


    74   Opp. 16-17, 43, 51-52.

    75   See Def. Mem. 17, 19.

    76   But see ante n.5.
    77 Opp.   43.

    78   US v. Mostafa, 7 F. Supp. 3d 334, 336 (SDNY 2014).

    79VICE Art. (juror “requested anonymity ‘for obvious reasons’ and declined to provide
    a real name, noting that the jurors didn’t even share their identities with one
    another”); id. (juror “said speaking out after convicting the world’s most notorious
    drug kingpin wasn’t easy. At one point in the interview, I mentioned it was brave to
    come forward after serving on Chapo’s jury. ‘I’m either brave or stupid,’ the juror

                                              19
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 22 of 38 PageID #: 11639




    government can’t have it both ways, wielding anonymity as both sword

    (to help convict Guzman at trial)80 and shield (to help avoid a requisite

    jury misconduct hearing afterward).

             Having it both ways, though, is exactly what the government seeks

    in simultaneously scolding the juror for remaining anonymous and

    accusing him of courting “notoriety”81 – a Catch-22 situation if ever there

    was one. Damned if you do, damned if you don’t. Heads or tails, the

    government always wins.82



    responded. ‘It could go either way.’”); id. (“With everyone paranoid about the prospect
    of being threatened or killed by the Sinaloa cartel, the topics of conversation were
    initially limited to the Knicks and the weather. ‘No one wanted to talk about their
    personal life,’ the juror said. ‘We didn't want to give out what we did for a living.’”).

     E.g., Mostafa, 7 F. Supp. 3d at 336 (anonymous jury risks “unfair[ly] prejudic[ing]”
    80

    defendant and “encroaching on the presumption of innocence”) (citation omitted).

    81   Opp. 44.

    82Elsewhere the government complains that the juror “does not indicate with how
    many other jurors he or she spoke; which of them, if any, knew of the media coverage
    at the time the Court questioned them, as opposed to learning it of it after that
    questioning; or why these other jurors would agree to lie to the Court.” Opp. 47
    (footnote omitted). Although these unanswered questions merely underscore the need
    for a hearing, the article suggests a response to at least the last one. VICE ART.
    (“Asked why they didn’t fess up to the judge when asked about being exposed to media
    coverage, the juror said they were worried about the repercussions. The punishment
    likely would have been a dismissal from the jury, but they feared something more
    serious. ‘I thought we would get arrested,’ the juror said. ‘I thought they were going
    to hold me in contempt.… I didn’t want to say anything or rat out my fellow jurors. I
    didn’t want to be that person. I just kept it to myself, and I just kept on looking at
    your Twitter feed.’”) (emphasis supplied). And it may be that the juror did fill in the
    supposed blanks for the reporter but what they said didn’t make the article.
                                               20
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 23 of 38 PageID #: 11640




    II.   PREJUDICE     IS  PRESUMED     WHEN     JURORS
          DELIBERATELY CONSULT EXTRINSIC INFORMATION
          IN VIOLATION OF THEIR INSTRUCTIONS AND FALSELY
          DENY IT UPON INQUIRY, AND THE GOVERNMENT
          FAILS TO REBUT THE PRESUMPTION

          After spending dozens of pages picking the VICE article apart and

    quibbling over the smallest details, the government urges the Court to

    forget all that, presume the article’s truth and summarily deny Guzman’s

    motion without a hearing. Even assuming its truth, the government says,

    a hearing’s unnecessary because multiple jurors’ starkly violating their

    oath and chronically flouting the Court’s instructions – by regularly

    tracking a storm of sensational media coverage, unprecedented in scope

    and intensity – only to lie about it when asked somehow didn’t prejudice

    Guzman. No harm, no foul, as it were – even if the coverage included

    bombshell allegations, child rape among them, that the government

    deemed too inflammatory to admit at trial. And even if it prematurely

    pronounced the defendant guilty by an overwhelming margin.

          Not so fast. The Court should see this ploy for what it is: an illicit

    attempt to lure it into conventional harmless error analysis83 in a setting



     “[L]ure” may give the prosecutors too much credit; they lay their intentions bare.
    83

    Opp. 75 (“after assessing the nature of the extraneous information and its likely effect

                                              21
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 24 of 38 PageID #: 11641




    where the exposure’s likely impact is evaluated for objective influence on

    a hypothetical average jury, not subjective effect on the actual jurors in

    Guzman’s case – and where prejudice is thus presumed, with reversal all

    but automatic for material misrepresentations upon judicial inquiry. For

    a swarm of reasons, the government’s invitation to legal impropriety

    should be swiftly declined.

                     A.   As Pres. Reagan memorably put it, “There you go again.”

    In exhorting the Court to presume the VICE report’s truth and

    summarily deny relief anyway, the government reverts to its familiar

    pattern of selling the juror’s assertions short, refusing to give the article

    full play or recognize it as the tip of a probable iceberg. Fairly read, the

    juror’s VICE remarks accuse themselves and several fellow jurors of

    systematically breaking their oath and consciously spurning their

    instructions by “routinely” and “constantly” monitoring the media blitz

    throughout Guzman’s trial. They don’t merely imply that “some members

    of [the] jury viewed certain media,” as the government lamely tries to

    sugarcoat it.84


    on a hypothetical juror in this case [sic], it is clear that the alleged exposure to such
    information here was harmless”).

    84   Ibid. 54.
                                               22
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 25 of 38 PageID #: 11642




          It follows that the government can’t duck a hearing by presuming

    the allegations true because we don’t know the allegations’ – or the

    underlying misconduct’s – full nature and extent: how many jurors are

    claimed to have violated their instructions; precisely what they read and

    saw; whether, when and how frequently they discussed it; and exactly

    who said what to whom.85 Put more concisely, you can’t presume

    something’s true if you don’t know what you’re presuming. The

    government’s alternate suggestion is a logical impossibility and a

    contradiction in terms. It gets things precisely backward, putting the cart

    before the proverbial horse. In short, this is a case where ignorance isn’t

    bliss; sunlight will best disinfect.

                 B.     In taking the opposite approach, the government

    basically argues that it doesn’t really matter what extraneous

    information the jurors may have seen, read or heard, or how many of

    them may have seen, read, heard or discussed it; Guzman’s such a bad



    85Ante n.15; cf. Opp. 66-67 (“As for other media coverage related to the defendant that
    the jury may have seen during trial, it is unclear whether the defendant contends
    that such material was of such a prejudicial nature that it warrants a new trial.”).
    Just so. How could we – or anyone – credibly press that sort of contention without
    knowing what else the jury “may have seen”? That’s why God made hearings – to help
    us all find out. See ante n.37.


                                              23
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 26 of 38 PageID #: 11643




    guy – “one of the world’s most notorious criminals,”86 responsible for

    “horrific”87 and “brutal crimes”88 – and the case against him was so strong

    that no outside information was capable of hurting his defense. In other

    words, extrinsic injury to this defendant is legally and factually

    impossible; he’s functionally immune from harm, essentially prejudice-

    proof. Chapo planned the JFK assassination? So what? El es el Diablo.

    Chapo arranged the 9/11 attacks? Big deal. The government’s evidence

    was crushing.

                       C.    But those unspoken premises – and the government’s

    ironic paeans to the performance of Guzman’s actual jury89 – contradict

    and invert the settled legal principles controlling this motion’s

    disposition. True, those key tenets get fleeting nods in a few lonely

    snippets         of     the   government’s   memo.90   But    having     grudgingly




    86   Opp. 1, 36.

    87   Ibid. 75.
    88
         Ibid. 36.

    89Ibid., e.g., 16 (“the conduct of this jury was exemplary”), 72-73 (praising “lengthy
    and diligent deliberations”; “conscientious” and “exemplary jury remained impartial
    throughout”).

    90   Ibid., e.g., 56, 68, 75, 86-88.

                                                 24
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 27 of 38 PageID #: 11644




    acknowledged the guiding precepts, the bulk of its 96 pages proceed to

    studiously ignore them – if not poke a sharp stick in their eye, tacitly

    encouraging the Court to discard them and substitute forbidden

    harmless error review.

             Put more bluntly, the government’s memo says one thing and does

    another. Indeed, it effectively does the converse. To briefly recall, the

    operative rules are these:

                          1.    Any extra-record information of which a juror

    becomes aware is presumed prejudicial. That is, the law presumes

    prejudice from a jury’s exposure to extra-record evidence.91 In that light,

    the government’s ARGUMENT II amounts to an elaborate exercise in

    burden-shifting – an extended attempt to turn the applicable

    presumption on its head.92

                          2.    Disabling bias and        partiality    are   similarly

    presumed when a juror deliberately conceals information to secure a seat


    91   Def. Mem. 14-15, 21 & sources cited.

    92Opp., e.g., 54 (Court should “proceed directly to the defendant’s argument that he
    has suffered the requisite prejudice to justify a new trial”); id. 66-67 (“unclear
    whether defendant contends that such material was of such a prejudicial nature that
    it warrants a new trial”), id. 68 (“defendant has not pointed to any other news
    coverage that could have so prejudiced the jury that it justifies a new trial here”).



                                                25
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 28 of 38 PageID #: 11645




    or avoid dismissal.93 That, of course, is precisely what Guzman’s jurors

    allegedly did in falsely denying exposure to at least the child rape

    accusations when the Court asked them about it during trial.94

                           3.     In fact, intentionally deceiving the Court about

    exposure to the most reprehensible outside allegations – and committing

    crimes along the way – rendered the offending jurors unfit to serve in

    Guzman’s case, furnishing “good cause”95 to strike them or declare a

    mistrial and start afresh.96 Indeed, an unfit jury, like a faulty reasonable

    doubt charge or a racist tribunal, constitutes a “structural” defect in the

    composition of the trial mechanism, vitiating all the jury’s findings and

    mandating reversal per se, without a showing of more tangible harm.97



    93   Def. Mem. 17, 19 & sources cited.

    94Compare VICE Art. (“The allure was being part of history: ‘It’s a once-in-a-lifetime
    thing. This is the case of the century. Do I want to live it… or do I want to watch it
    on the screen?’”) with Opp. 87 (“not clear from his or her statements that the Alleged
    Juror, or any other juror for that matter, was motivated to lie to the Court during the
    February 4 [child rape] colloquy based on a desire to sit on the jury” – an objection
    that only invites a hearing).

    95   Fed. R. Crim. P. 23(b)(2)(B)-(3).

    96Accord People v. Havner, 798 N.Y.S.2d 476, 477 (N.Y. App. Div. 2 2005) (juror
    properly discharged for disregarding court’s instructions by discussing case outside
    courtroom and then lying when questioned about discussion’s substance).

    97   See generally, e.g., Weaver v. Ma., 137 S. Ct. 1899, 1907-08 (2017).


                                                 26
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 29 of 38 PageID #: 11646




    To put it in fine, a fair trial before unfit jurors is another logical

    impossibility or contradiction in terms. It’s simply inconceivable, the

    notions being mutually exclusive.98 Tellingly, the government’s 96-page

    submission relegates this claim – that presumptive jury bias arising from

    deliberately concealed information is a structural defect triggering

    automatic reversal – to seven words of ipse dixit.99

                            4.   Where extraneous influence is shown, courts apply

    an objective test focusing on the information’s probable effect on a typical

    or hypothetical average jury. They thus look to the extrinsic material’s

    objective nature, reversing if it would have led a hypothetical average

    jury astray.100 It follows that the government blunders in fixating on this

    jury’s subjective behavior and this Court’s subjective “assessment” of

    it,101 applying a faulty standard and asking the wrong question. It’s one

    thing to “consider the circumstances surrounding” the extrinsic




    98   Def. Mem. 17-18.

    99   Opp. 88 (“such a presumption is subject to rebuttal”).

    100   Def. Mem. 14-15 & sources cited.

    101   Opp. SUBARGUMENT IIA(iii).


                                                27
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 30 of 38 PageID #: 11647




    information’s “introduction” – how it came before the jury.102 It’s another

    to exhaustively examine every aspect of the trial’s conduct in service of

    injecting a de facto or backdoor harmless error test. The first is

    permissible,103 the second prohibited.

                    D.    Neulander, the New York appellate case discussed in

    ARGUMENT I, cogently illustrates these points. A post-verdict hearing

    established that one of Neulander’s jurors exchanged during trial text

    messages “with third parties about the trial.” As in this case, the jury was

    instructed “numerous times to report any such communication to the

    court,” but the offending juror “failed to do so.” In sum, the record showed

    that the juror, like her counterparts here, “repeatedly disregarded the

    court’s instructions, and actively concealed and was untruthful about her

    numerous          violations.”    She    “failed   to   report”   her   improper

    communications and then “actively concealed and lied about them”

    during “the court’s inquiry into the misconduct.”104




    102   Def. Mem. 14-15 & sources cited.

    103   Ibid.

    104   80 N.Y.S.3d at 795, 797.



                                              28
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 31 of 38 PageID #: 11648




              An appellate panel reversed Neulander’s murder conviction,

    finding violations of “rights” that are “substantial and fundamental to

    the fair and impartial administration of a criminal trial.”105 It held, in

    language equally applicable here, that due to the juror’s

                     flagrant failure to follow the court’s instructions
                     and her concealment of that substantial
                     misconduct, defendant, through no fault of his
                     own, was denied the opportunity to seek her
                     discharge during trial on the ground that she was
                     grossly unqualified and/or had engaged in
                     substantial misconduct….
                     Our focus is not on the time of … the misconduct[’s
                     discovery]. Instead, our focus is [the] juror[’s]
                     failure to follow the court’s instructions, her
                     failure to report her own misconduct … and her
                     concealment of that misconduct …, evidencing a
                     consciousness that she had engaged in
                     misconduct,        which     denied       defendant
                     the opportunity to pursue a remedy…. Under the
                     dissent’s approach, a juror’s flagrant disregard of
                     court rules and admonitions and her active
                     concealment of her own misconduct becomes
                     “speculative” … because the juror was successful
                     in deliberately concealing and withholding the
                     misconduct from the court and defendant until
                     after the verdict. We conclude that there is nothing
                     speculative about the denial of defendant's
                     substantial right and concrete opportunity to
                     pursue a remedy … based on the juror misconduct
                     that is patent on this record.106
    105   Ibid. at 797.

    106   Ibid. at 796.
                                             29
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 32 of 38 PageID #: 11649




                     E.    Resisting this logic’s force, the government seeks

    principal refuge in a trilogy of cases107 that are digressive, unpersuasive

    or both.

                           1.     By the government’s own reckoning, US v.

    Gaggi108        prescribes      “procedures”      and   “protocol[s]”     for      handling

    allegations of juror misconduct that surface “during” trial.109 It says

    nothing about a defendant’s right to a hearing on misconduct allegations

    emerging after trial, or the prejudice that’s presumed when they involve

    exposure to extraneous information – the issues facing this Court. As

    observed in Lipari, a decision the government touts, “cases” concerning

    “pre-verdict” accusations of “extrinsic [jury] influence” are thus

    “inapposite.”110 “[D]eference” may be “[]appropriate” for a “face to face

    appraisal” that’s “prompt[ly]” conducted during trial – but not when a



    107 Opp.,   e.g., 57-64, 66, 69-76.

    108   811 F.2d 47 (CA2 1987).

    109   Opp., e.g., 17-20, 22-23, 49-50, 53, 57-58, 70-71, 84 (emphasis supplied).

      1995 WL 84221, at *4. Another of the government’s cases confirms the “distinction
    110

    between juror misconduct discovered during trial and misconduct discovered post-
    verdict,” terming it “crucial.” US v. Fumo, 639 F. Supp. 2d 544, 553 n.6 (E.D. Pa.
    2009), aff’d, 655 F.3d 288 (CA3 2011). Cases like Gaggi, “where juror misconduct was
    discovered during the trial,” are thus “inapposite” in our post-verdict posture. Id.


                                                 30
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 33 of 38 PageID #: 11650




    court summarily discounts plausible posttrial allegations casting

    significant doubt on its “initial” assessment.111

                             2.      US v. Spano,112 an unpublished district court

    ruling from Chicago, fares no better.

                                     a.   Evidence Rule 606 facially barred the news

    item proffered there, recounting “statement[s] made [and] incident[s]

    that occurred”113 “during the jury deliberations.”114

                                     b.   More     fundamentally,     the     non-binding

    opinion conflicts with controlling Second Circuit precedent.

                                          i.     Unlike Ianniello and Moten – seminal

    authorities the government largely ignores – it didn’t apply a

    presumption of prejudice or force the prosecution to rebut the

    presumption. Nor did it consider the article’s objective effect on a

    hypothetical average jury.




    111   Opp. 53, 71, 84 (citations and internal quotation marks omitted).

    112   2002 WL 31681488 (N.D. Ill. Nov. 27, 2002), aff’d, 421 F.3d 599 (CA7 2005).

    113   Fed. R. Evid. 606(b)(1).
    114   421 F.3d at 605.

                                                  31
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 34 of 38 PageID #: 11651




                                        ii.    Instead,      the     court     demanded         a

    “reasonable possibility”115 that the article had a “prejudicial effect upon

    the jury’s verdict,”116 which it equated with a showing that the evidence

    was legally insufficient for a rational jury to convict – the standard for a

    judgment of acquittal.117

                                        iii.   Worse, the opinion leaned heavily on

    the “judge’s” subjective “assessment of the [actual] jury itself, based on

    the [Spano] jurors’ [actual] behavior during the trial,”118 which it

    proceeded to describe in painstaking detail.119




    115   2002 WL 31681488, at *2 (citation and internal quotation marks omitted).

    116   Ibid.

      Ibid. at *5 (“To conclude that such an effect was likely, one would have to assume
    117

    that the jury would take an extraneous item that was irrelevant to the charges and
    use it as a basis for a finding of guilt. In other words, defendants’ theory has to be
    that hearing about Spano’s mob connections would so inflame the jury that it would
    cause them to ignore an insufficiency of evidence and find Spano guilty...”) (emphasis
    supplied).

    118
       Ibid. at *2 (citations omitted); see also id., e.g., at *3 (“The jury in this case can only
    be described as exemplary.”) (emphasis supplied); id. (“This was not a jury that was
    likely to have been affected by references to prejudicial matters they knew they were
    not to consider in arriving at their verdict.”) (emphasis supplied); id. at *5
    (“Everything we know about the attitude and behavior of this jury makes
    [defendants’] theory implausible in the extreme.”) (emphasis supplied).

    119
          Ibid. at *3-*6, *8.

                                                 32
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 35 of 38 PageID #: 11652




                                      iv.    Indeed, the opinion rests exclusively on

    Seventh Circuit precedent, notably failing to cite a single case from the

    Second (or any other) Circuit.

                               c.     Mimicked almost to the word,120 Spano forms

    the crux of – and blueprint for – the government’s entire no-prejudice

    argument. But its reliance is sorely misplaced. Spano squarely

    contravenes      binding        Second   Circuit   authority     and     is   wholly

    unpersuasive. It simply has no application here.

                       3.      For similar reasons, the third case in the

    government’s holy trinity – another trial court opinion from a different

    circuit – requires little discussion.

                               a.     Philadelphia’s Fumo, much like Chicago’s

    Spano, not only expressly rejected New York’s prejudice presumption for




    120Compare Opp., e.g., 16 (“the conduct of this jury was exemplary”) and 73 (“This
    exemplary jury remained impartial throughout deliberations.”) and 75 (“To hold
    otherwise would be to assume that this jury took an extraneous item that was
    irrelevant to the charges and used it as a basis for finding guilt. But, as discussed
    above, the attitude and behavior of this jury makes the theory implausible in the
    extreme. This is not a jury that ignored the requirement of proof beyond a reasonable
    doubt, ignored the court’s instructions of law, and went outside the evidence to reach
    an irrational conclusion, to base its verdict on one [sic] irrelevant and extraneous
    piece of information.”) (citations, internal quotation marks and alterations omitted)
    (emphasis supplied) with ante nn. 117-18.

                                              33
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 36 of 38 PageID #: 11653




    extrinsic information exposure, but affirmatively tasked the defense with

    proving it, overtly shifting the burden of persuasion.121

                                    b.   Contrary      to       the      government’s

    mischaracterization, the information at issue concerned the defendant’s

    earlier prosecution and ultimate acquittal, not his prior conviction.122

    “Fumo’s former prosecution occurred almost thirty years ago, his

    conviction was ultimately overturned on the basis of insufficiency of the

    evidence, and he remained in office, with no repercussion from voters,

    until the current prosecution.”123

                                    c.   “Perhaps most importantly, … only one juror

    was exposed to a brief summary of th[at] excluded evidence from her

    coworkers.”124 In marked contrast to the VICE article, there was “no

    allegation” that “any of this information” was shared “with any other

    member of the jury.”125




    121
          639 F. Supp. 2d at 550 n.3, 553

    122   Compare ibid. at 557 & n.9 and 655 F.3d at 306 with Opp. 61.

    123   639 F. Supp. 2d at 557.

    124   655 F.3d at 307.

    125   639 F. Supp. 2d at 557.
                                               34
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 37 of 38 PageID #: 11654




                     F.     All the preceding aside, it bears emphasis that the

    government previously argued the child rape allegations were so

    irreparably prejudicial – albeit chiefly to its own witness, of course – that

    they had to be kept from the jury’s consideration at trial. Yet now, with

    the shoe on the other foot, it reverses course and seeks to sterilize them

    by playing down their natural impact.126 What’s sauce for the goose is

    sauce for the gander, right? Not if you’re a federal prosecutor with

    Joaquin Guzman in your crosshairs. Then a double standard is perfectly

    fine. Anything goes so long as the end justifies the means.

                     G.     To cap its quest for an inapt harmless error finding, the

    government brazenly violates Rule 606(b)(1) by persistently inviting the

    Court to consider the exposure’s asserted “effect” on the “vote” and the

    jury’s purported “mental processes concerning the verdict.”127 Needless

    to say, the Court must decline. But that cardinal sin isn’t even the half of

    it. Enticing a federal judge to break the law by ignoring evidentiary rules

    while slamming your opponent’s evidentiary proffer as incompetent and

    inadmissible is the height of irony, if not something worse.



    126   Opp., e.g., 62.

    127   Ibid., e.g., 66, 67 n.25, 68-69 n.28, 83.
                                                      35
Case 1:09-cr-00466-BMC-RLM Document 630 Filed 06/17/19 Page 38 of 38 PageID #: 11655




                                 CONCLUSION

         Joaquin Guzman deserves an evidentiary hearing and a potential

    retrial. At a minimum, his motion cannot properly be denied summarily

    – at least not without creating a pernicious aura of unfairness whose

    ripples will long outlast and far surpass this transient case. If there’s no

    procedural justice for the reputed worst among us, there can be none for

    our best – or for anybody.

    Dated:           Brooklyn, NY
                     June 14, 2019

                                             Respectfully submitted,


                                       LAW OFFICE OF MARC FERNICH

                                       By:
                                       810 Seventh Ave.
                                       Suite 620
                                       New York, NY 10019
                                       (212) 446-2346
                                       maf@fernichlaw.com

                                       LAW OFFICES OF JEFFREY
                                       LICHTMAN
                                       11 East 44th St.
                                       Suite 501
                                       New York, NY 10017
                                       (212) 581-1001
                                       jhl@jeffreylichtman.com

                                       Attorneys for Joaquin Guzman

                                        36
